WALTERS, Judge (specially concurring.) I concur in the result. I do not believe there is a contradiction between Kinscherff and § 7-36- 15(B), but merely that the inclusion of “comparable sales” in the quotation from Kinscherff was inadvertent. As the majority points out, all of the other factors enumerated in the Kinscherff quote are but matters to be considered in establishing “comparable” sales. Market data approach to evaluation, which employs the comparable sales analysis, is required by statute for tax valuation appraisals, if that data is available. Section 7-36-15, N.M.S.A. 1978. Thus, the assessor’s method of evaluation was correct. Four Hills Country Club v. Bernalillo County Assessor, 94 N.M. 709, 616 P.2d 422, (Ct.App.1979), cert, quashed July 29, 1980. Appellant presented no evidence of lesser comparable sales data, nor did he overcome by any evidence the presumption of § 7-38-6, N.M.S.A. 1978, that the assessor’s values are correct. See Peterson Properties v. Valencia County Valuation Protest Board, 89 N.M. 239, 559 P.2d 1078 (Ct.App.1976).